Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 3/3/2022.
	Claims 1-18 have been examined and are pending with this action. .
Drawings
  	The drawings were received on 3/3/2022 and these drawings are accepted.
Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 3/3/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
  	The Oath/Declaration filed on 3/3/2022 is accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al (US Pub # 2022/0292543) in view of Yamashita et al (US Pub # 2020/0167883).

INDEPENDENT CLAIMS:	As per claim 1, Henderson discloses a method for allocating resources for an extended reality telepresence session  (Henderson: [0055]:   “user that has indicated the intent to add co-sponsoring parties, and further indicates virtual land sector apportionments to dedicate to the joint proprietorship of a limited or specified number of prospective co-sponsor invitees, thereby granting cosponsors the right to sublet space in the option to auction or sell subsector spatial allocations for temporary use, via the commercial space marketplace”.) the method comprising: 
receiving an indication that a first client connection in combination with a set of client connections forms a first conversation cluster within an extended reality telepresence session, wherein the extended reality telepresence session comprises a plurality of client connections hosted by a plurality of servers, wherein the plurality of client connections includes the first client connection and the set of client connections  (Henderson: [0146 & 0154 & 0155]:   “commercial space marketplace environment wherein access is permissioned and only the auctioneer may receive payment & purchase of the associated virtual gameboard space game good during the respective decentralized ARAS marketplace game session &  the algorithm is shown to extract spatiotemporal data, temporal social interaction data which may be used to help determine ad content or augmented reality advertisement content's range, reach, radial, or areal coverage, according to geospatial data defined by the rate at which information is passed between servers”.).
based on said receiving the indication, generating a first server allocation map, wherein the first server allocation map indicates an assignment of at least one server of the plurality of servers to each client connection of the plurality of client connections, wherein the first server allocation map indicates an assignment of more servers of the plurality of servers to other client connections of the first conversation cluster than the first client connection  (Henderson: [0002 & 0011]:   “There are also existing technologies that provide geospatial data maps or interactive GIS data visualization maps that show user data based upon social media user activity and conversation tracking, as well as systems that allow users to shop virtual stores based upon geophysical locations of a mobile device &  a method of generating an immersive virtual environment for the virtual development or volumetric design of a popup shop or popup event, that may be rendered according to either temporal resolution data, static imagery data, video imagery data, or real-time video imagery data, generating a binary multi-dimensional attribute tree (BMAT) data indexing manager of a 3D symmetric traceless tensor field, or hybrid spatial data indexing structures that are optimized for the computable calculations of viewing angles ”.).
allocating the plurality of client connections to the plurality of servers based on the first server allocation map (Henderson: [0055]:   “user that has indicated the intent to add co-sponsoring parties, and further indicates virtual land sector apportionments to dedicate to the joint proprietorship of a limited or specified number of prospective co-sponsor invitees, thereby granting cosponsors the right to sublet space in the option to auction or sell subsector spatial allocations for temporary use, via the commercial space marketplace”.) and 
Henderson does not explicitly discloses the transition of client from one server to another. 
Yamashita however disclosed based on a map transition policy, transitioning from the first server allocation map to a second server allocation map, wherein based on said transitioning, the plurality of client connections are allocated to the plurality of servers based on the second server allocation map, wherein the second server allocation map indicates an assignment of fewer servers of the plurality of servers to the other client connections of the first conversation cluster than the first server allocation map (Yamashita: [0060]:   “the state transition time stored in the storage device 32. Then, the vehicle allocation instruction unit 46 creates a pickup instruction to move the specified vehicle to the scheduled boarding position included in the received vehicle allocation request and transmits the pickup instruction to the vehicle through the communication interface 31 & the vehicle allocation instruction unit 46 may obtain the traveling route from the current position of the vehicle to the scheduled boarding position according to a predetermined route search method with reference to the map information.”.)
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Henderson in view of Yamashita to figure out the transition from one server to another.  One would be motivated to do so because this aids in the vehicle allocation management. (Yamashita: [0007]).  

Claims 17 and 18 are rejected based on rationale provided for claim 1. 

As per claim 2 Henderson/ Yamashita discloses the method of claim 1, further comprising determining that the first server is unavailable to support additional client connections (Henderson: [0015]:   “a commercial space marketplace environment publishing. The use of container archives may also be made available for other popup shop construction types involving the use of shipping containers, modified shipping containers, or modular construction units.”).

As per claim 3 Henderson/ Yamashita discloses the e method of claim 1, wherein the first server allocation map further indicates an assignment of the first server to the set of client connections, and wherein the first server allocation map further indicates an assignment of a second server to the client connections of the first conversation cluster.  See rejection claim 1.

As per claim 4 Henderson/ Yamashita discloses the method of claim 3, further comprising spinning up the second server such that the second server forms part of the plurality of servers.   See rejection claim 1.

As per claim 5 Henderson/ Yamashita discloses the method of claim 1, wherein the extended reality telepresence session comprises a combination of one or more of virtual reality, augmented reality, or mixed reality (Henderson: [0021]:   “The gaming terminal comprising a virtual environment in which one or more players are selected according to relative correlations in master account profile associated data by which a player's target market is defined, as well as player unique identifiers of the master account holder records keeping registry medium by which a player is further defined and thereby selected to engage in a competition within a single gaming session.”).

As per claim 6 Henderson/ Yamashita discloses the method of claim 1, wherein the indication comprises a request to establish the first client connection by a user of a first user computing system  (Henderson:  [claim 25]:   “ the drop-off data indicating a geographical coordinates establishing a loading area for the transferring of shipping containers or modular units onto and off of autonomous transportation vehicles or non-autonomous transportation vehicles via said robotic crane, or said autonomous crane, at the respective modular high-rise real world development site, or the close of an auction period configuring computer readable instructions to facilitate remote interactions between a plurality of client systems and server systems over a communication network”).

As per claim 7 Henderson/ Yamashita discloses the method of claim 1, wherein the indication is based on a determination that the first client connection has been activated. See rejection claim 1.

As per claim 8 Henderson/ Yamashita discloses the method of claim 1, wherein the first server allocation map indicates an assignment of a first server of the plurality of servers to each client connection of the first conversation cluster. See rejection claim 1.

As per claim 9 Henderson/ Yamashita discloses the method of claim 1, wherein the first server allocation map indicates an assignment of only one server of the plurality of servers to the first client connection. See rejection claim 1.

As per claim 10 Henderson/ Yamashita discloses the method of claim 1, wherein the first server allocation map indicates an assignment of two servers of the set of client connections. See rejection claim 1.

As per claim 11 Henderson/ Yamashita discloses the method of claim 1, wherein the first server allocation map is used during a first time period and the second server allocation map is used during a second time period that follows the first time period  (Henderson:  [claim 25]:   “ the close of an auction period configuring computer readable instructions to facilitate remote interactions between a plurality of client systems and server systems over a communication network ”).

As per claim 12 Henderson/ Yamashita discloses the method of claim 1, wherein a third server allocation map indicates an assignment of a first server to client connections of a second conversation cluster and an assignment of the first server to client connections of a third conversation cluster, wherein prior to receiving the indication, the plurality of client connections is allocated to the plurality of servers based on the third server allocation map. See rejection claim 1.

As per claim 13 Henderson/ Yamashita discloses the method of claim 12, wherein the third server allocation map is used during a third time period the precedes the first time period. See rejection claim 11.

As per claim 14 Henderson/ Yamashita discloses the method of claim 1, wherein the map transition policy indicates that the first conversation cluster are to transition from the first server allocation map to the second server allocation map based on a determination that a timing threshold is satisfie  (Yamashita: [0060]:   “the state transition time stored in the storage device 32. Then, the vehicle allocation instruction unit 46 creates a pickup instruction to move the specified vehicle to the scheduled boarding position included in the received vehicle allocation request and transmits the pickup instruction to the vehicle through the communication interface 31 & the vehicle allocation instruction unit 46 may obtain the traveling route from the current position of the vehicle to the scheduled boarding position according to a predetermined route search method with reference to the map information.”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Henderson in view of Yamashita to figure out the transition from one server to another.  One would be motivated to do so because this aids in the vehicle allocation management. (Yamashita: [0007]).  

As per claim 15 Henderson/ Yamashita discloses the method of claim 1, wherein the extended reality telepresence session is an immersive 3-dimensional environment, wherein each of the plurality of client connections corresponds to a different virtual avatar, and wherein virtual avatars associated with client connections part of the same conversation cluster are enabled to interact with each other. See rejection claim 1.


Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449